Me. Justice Heknández,
after making the above statement of facts, delivered the opinion of the court as follows:
The findings of fact contained in the judgment appealed from are accepted.
The defendants have acquiesced in the complaint as to the portion thereof which relates to the execution, together with the plaintiff, of the public document for submitting to the decision of arbitrators such differences of opinion as may arise among them with reference to the liquidation of the firm of “Sucesores de Yicente & Co.,” and therefore judgment upon this point should- be rendered in conformity with such, acquiescence.
The liquidators of “ Sucesores de Yicente & Co.” having agreed and stipulated under clause 6 of the deed of dissolution to act by common consent in all the operations and transactions to be carried out for purposes of the liquidation, and that such differences as might arise among them should be submitted to the decision of friendly arbitrators, considering the general character of said clause, the effect thereof cannot be restricted by limiting the same to cases which the contracting parties had not provided for, and consequently it is obvious that whatever differences may arise among the liquidators of “ Sucesores de Vicente & Co.” with respect to the liquidation of said copartnership, the decision thereof should be submitted to friendly arbitrators.
*293The questions raised and discussed at the hearing, namely, the nullity of the operations and transactions with reference to the liquidation of “Sucesores de Vicente <& Co.”, effected without the consent of the plaintiff, the nullity of a payment to Deogracias Querol, also made without such consent, and the damages mutually claimed by both parties, are nothing more than differences arising between plaintiff and defendants in regard to the said liquidation, and should be submitted for decision to friendly arbitrators according to the stipulation contained in said clause 6 of the deed of dissolution of “Sucesores de Vicente & Co.”
In view of articles 50 and 57 of the Code of Commerce, and 1091, 1281 and 1820 of the old Civil Code which correspond to 1058, 1248 and 1721 of the new Code, we adjudge that we should condemn, and do condemn, Evaristo Freiría y Holán, Ramiro Rodríguez y Ozores and “Sucesores de Troncoso Hermanos & Co.,” as assignees of Vicente de Vicente y Vicente, Joaquín Fontán y Ozores and Severo Vicente y Vicente, to submit, together with the plaintiff Emilio Barros y Rodriguez, to the decision of friendly arbitrators, according to clause 6 of the deéd of dissolution of “Sucesores de Vicente & Go." such differences as have arisen between them with reference to the liquidation of said firm, and especially the points raised at the hearing as to the nullity of acts executed without the consent of plaintiff, the nullity of the payment made to Deogracias Querol and damages mutually claimed by both parties, which we declare to be matters that cannot be passed upon in this suit, without special imposition of costs; and as to these points we affirm the judgment appealed from with costs of the appeal against appellant. The record is ordered to be returned to the District Court of San Juan, together with the proper certificate.
Chief Justice Quiñones, and Justices Sulzbacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.